UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ERIN E. HORAN,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     17-CV-6594L

                      v.


NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On April 11, 2014, plaintiff, then forty-six years old, filed an application for a period of

disability and disability insurance benefits, alleging an inability to work since July 1, 2013.

(Administrative Transcript, Dkt. #6 at 11).        Her application was initially denied.   Plaintiff

requested a hearing, which was held on July 13, 2016 before Administrative Law Judge (“ALJ”)

Robert E. Gale. The ALJ issued a decision on September 23, 2016, concluding that plaintiff was

not disabled under the Social Security Act. (Dkt. #6 at 11-21). That decision became the final

decision of the Commissioner when the Appeals Council denied review on July 29, 2017. (Dkt.

#6 at 1-4). Plaintiff now appeals from that decision.

       The plaintiff has moved for judgment on the pleadings (or in the alternative for remand),

pursuant to Fed. R. Civ. Proc. 12(c) (Dkt. #9), and the Commissioner has cross moved (Dkt. #12)
for judgment on the pleadings. For the reasons set forth below, the plaintiff’s motion is granted,

the Commissioner’s cross motion is denied, and the matter is remanded for further proceedings.



                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ summarized plaintiff’s medical records, particularly her treatment notes reflecting

a left chest tumor resection surgery with residual neuropathic pain, which the ALJ concluded

together constituted a severe impairment not meeting or equaling a listed impairment.

       The ALJ found that plaintiff has the residual functional capacity (“RFC”) to perform light

work, except that plaintiff is limited to pushing/pulling 10 pounds frequently and 20 pounds

occasionally, primarily using the right upper extremity. Plaintiff can no more than occasionally

climb ramps or stairs, squat, stoop, crouch, or kneel, and can rarely crawl. She can reach, handle,

finger and feel without limitation with her right upper extremity, and can occasionally perform

these activities with her left upper extremity. Plaintiff has no visual or communicative limitations,

and should avoid concentrated exposure to moving machinery and working with heights. Finally,

plaintiff can perform simple tasks and “some limited complex tasks,” can maintain a regular

schedule, and will be off-task 3-4% of the time during an 8-hour workday. (Dkt. #6 at 16).

Based on this finding and the testimony of vocational expert Josiah L. Pearson, the ALJ concluded


                                                 2
that plaintiff’s RFC does not allow her to return to her previous work as a deputy sheriff building

guard, but that she can perform the alternative unskilled positions of usher, furniture rental

consultant, and school bus monitor. (Dkt. #6 at 19-20).

    I.      Medical Opinions of Record

    The record reflects that on November 19, 2010, plaintiff underwent surgery to remove a

non-malignant mass (a lipoma) in her left chest. In January 2011, MRI testing showed that a new

or recurrent lipoma had grown in that area, encapsulating plaintiff’s left brachial nerve (which

transmits signals between the spinal cord and left shoulder, arm and hand) and nearby vessels so

completely that despite plaintiff’s complaints of extreme and ongoing neuropathic pain, surgical

removal is not an option. (Dkt. #6 at 13, 232-33, 238, 243, 251-52). The medical opinions of

record, therefore, focused on pain and functional limitations in plaintiff’s left shoulder, arm and

hand, and spine.

         Initially, the ALJ gave “little” weight to the March 31, 2014 opinion of plaintiff’s treating

physician, Dr. Charles Wadsworth, which opined that plaintiff can “rarely” reach above shoulder

level or toward the floor, can no more than “frequently” reach to the waist or carefully handle

objects, requires frequent changes of position, cannot stand or sit for 6-8 hours in a workday,

cannot lift or carry more than 10 pounds regularly, and cannot lift, pull, hold objects, bend, squat,

kneel or turn. (Dkt. #6 at 18; 843-48).

         The ALJ rejected Dr. Wadsworth’s opinion on the grounds that it “does not cover the entire

period in issue” and is “unsupported by [Dr. Wadsworth’s] own treatment notes,” since the

examination note closest in time to the March 31, 2014 opinion does not record any objective tests

of plaintiff’s “strength, sensation, reflexes, gait, ranges of motion of the upper extremities . . . grip

strength or hand/finger dexterity.” (Dkt. #6 at 18). The ALJ further found, without elaboration,


                                                   3
that Dr. Wadworth’s assessment was “contrary” to that of consultative examiner Dr. Harbinder

Toor. Id.

        Initially, the ALJ’s finding that the opinion “does not cover the period in issue” is factually

incorrect. Dr. Wadsworth’s opinion was written March 31, 2014 – 8 months after the alleged

disability onset date and based on a three-year treatment history – and as such was clearly relevant

to the period at issue. Moreover, the ALJ erred by failing to make any obvious application of the

treating physician rule to Dr. Wadsworth’s opinion, despite the fact that Dr. Wadsworth was a

treating internist who had examined plaintiff several times per year since September 2011 (Dkt.

#6 at 197), with a primary focus on plaintiff’s chronic chest, shoulder and arm pain.1

        Furthermore, to the extent that the ALJ rejected Dr. Wadsworth’s opinion as unsupported,

particularly with respect to the limitations relevant to plaintiff’s left shoulder, arm and hand, that

rejection is insufficiently explained. Indeed, the record does contain some supporting objective

examination evidence. As the ALJ noted, consulting physician Dr. Toor found that plaintiff has

“decreased sensation and some sensitivity of the left, nondominant upper extremity, decreased

ranges of motion of the left shoulder . . . and left grip strength of 3/5 with some difficulty

performing grasping, writing, holding and tying shoelaces with the left hand.” (Dkt. #6 at 14).

        Furthermore, to the extent that the ALJ felt that Dr. Wadsworth’s opinion was unsupported

simply because it did not attach records of objective testing by Dr. Wadsworth himself, then the

ALJ was obligated to complete the record by recontacting Dr. Wadsworth.                              “A treating

physician’s failure to fully explain the basis of his findings does not necessarily mean that a

sufficient explanation does not exist.” D’Amore v. Commissioner, 2011 U.S. Dist. LEXIS 149820



1
  A recent change to the Administration’s regulations regarding the consideration of opinion evidence will eliminate
application of the “treating physician rule” for claims filed on or after March 27, 2017. For the purposes of this
appeal, however, the prior version of the regulation applies.
                                                         4
at *16 (E.D.N.Y. 2011). As such, an ALJ fails to fulfill his duty to complete the record where he

rejects a treating physician’s opinion simply because it is “unaccompanied by” clinical findings

and objective testing, without any attempt to determine whether records of such examinations or

testing exist. Id.

          Alternatively, even assuming arguendo that the ALJ’s rejection of Dr. Wadsworth’s

opinion was properly supported, the opinion of consultative examiner Dr. Toor, on which the ALJ

purported to base his RFC determination, was not accurately incorporated into that determination.

Dr. Toor opined that due to plaintiff’s history of left-side pain in her chest, shoulder, arm, upper

back and neck, the prognosis for which was “guarded,” plaintiff has “moderate to severe”

limitations in pushing, pulling, lifting and reaching with her left arm and shoulder, as well as

“moderate” limitations in using her left hand for fine manipulations, sitting, and twisting of the

cervical spine. (Dkt. #6 at 373-76). Although the ALJ stated that he gave “great” weight to Dr.

Toor’s opinion relative to plaintiff’s left arm and shoulder, the ALJ found, inconsistent with that

opinion, that plaintiff could occasionally push and pull up to 20 pounds, frequently push and pull

10 pounds, and occasionally reach, with her nondominant left upper extremity. (Dkt. #6 at 16,

55-56).

          In general, while an RFC that permits light work is often consistent with up to “moderate”

exertional limitations, it is not sufficient to account for greater than moderate limitations. See

e.g., James v. Astrue, 2010 U.S. Dist. LEXIS 138820 at *19 (N.D.N.Y. 2010) (remand is

appropriate where the ALJ purported to credit a consultative examiner’s assessment that a claimant

had a “moderate-to-severe” lifting limitation, but inconsistently concluded that the claimant could

lift 20 pounds occasionally and 10 pounds frequently). Accord Gurney v. Colvin, 2016 U.S. Dist.




                                                  5
LEXIS 26198 at *8 (W.D.N.Y. 2016) (an RFC for light work sufficiently accounts for up to

moderate limitations as to lifting, reaching, pushing and pulling).

       The ALJ’s RFC finding that plaintiff has the ability to use her left arm and shoulder to lift,

push and pull 10 pounds frequently and 20 pounds occasionally, and to reach occasionally, does

not sufficiently accommodate the “moderate to severe” lifting, pushing, pulling and reaching

limitations for the left arm and shoulder that were described by Dr. Toor. Because Dr. Toor’s

opinion was the only examining medical source assessment upon which the ALJ relied and to

which the ALJ purported to give “great weight” with respect to plaintiff’s left upper extremity

limitations, the ALJ’s unexplained failure to fully incorporate it into his RFC finding necessitates

remand.

       Moreover, the ALJ’s failure to credit Dr. Toor’s opinion relative to plaintiff’s sitting and

rotating (cervical spine) limitations – limitations which were based on Dr. Toor’s objective

assessments of plaintiff’s limited spinal flexion and extension – was not sufficiently supported.

The ALJ’s explanation – that “this finding has not been consistently replicated on other

examinations” and that plaintiff was found during a single examination to be free from involuntary

spinal muscle spasms (Dkt. #6 at 756) – does not convincingly support the ALJ’s decision to

disregard Dr. Toor’s opined limitations as to sitting and/or rotation.        To the contrary, Dr.

Wadsworth described similar limitations, and plaintiff’s treatment records make repeated

references to scapular and back pain, and to pain associated with, inter alia, sitting. (Dkt. #6 at

19, 354, 359).

       Finally, the ALJ erred in failing to consider the side effects of plaintiff’s medications on

her ability to function. The record contains myriad references to plaintiff’s complaints concerning

the sedative effects of the pain medications she was prescribed, and document her physicians’ and


                                                 6
pain specialists’ ongoing efforts to find a combination of medications that would offer plaintiff

some relief without causing undue sedation or other negative side effects. See, e.g., Dkt. #6 at

415 (Dr. Wadsworth notes that plaintiff is avoiding pain medications during the day due to

“[s]edative side effects”); 418 (although a particular combination of medications has been

“somewhat effective” at controlling plaintiff’s pain, “she says she feels groggy and drowsy all day

[and] if she needs to drive or do anything dangerous, she doesn’t use the medicine, and just has to

deal with the pain”); 717 (plaintiff’s medication leaves her “feeling hung over” and prior

medications were “overly sedating for daytime use”); 756 (plaintiff’s neurologist reports that

plaintiff is “unable to work on [prescribed] medications because they are too sedating,” and has

been unable to “tolerate multiple opioids . . . due to nausea, dizziness, and palpitations”).

       The ALJ dismissed the idea that plaintiff’s medications would affect her ability to maintain

attention and concentration for more than the 3-4% of the time he arbitrarily assigned in his RFC

finding, explaining that “[n]ot even Dr. Wadsworth” mentioned such limitations. (Dkt. #6 at 21).

       I find that this reasoning was flawed. Initially, the form completed by Dr. Wadsworth did

not ask for an assessment of plaintiff’s ability to attend and concentrate on tasks. Nonetheless,

Dr. Wadsworth’s opinion does refer to the sedative effects of plaintiff’s medications, noting that

plaintiff should not travel alone due to their side effects, and reporting that plaintiff’s “pain and

medication side effects made her previous job [as a sheriff’s deputy] unsafe.” (Dkt. #6 at 846-47).

Given the fact that the record indicates that plaintiff’s ability to maintain attention and

concentration, and/or to travel to work, may be significantly compromised – either with her

medications, due to side effects, or without her medications, due to pain – the nature and extent of

the limitations posed thereby should be explored on remand.




                                                  7
        In sum, because I find that the ALJ failed to complete the record with respect to plaintiff’s

exertional and postural limitations, did not provide sufficient reasons for rejecting the opinion of

plaintiff’s treating physician, failed to accurately assess or incorporate the opinion of consultative

examiner Dr. Toor into his RFC finding even while purporting to give it “great” weight, and failed

to sufficiently obtain or consider the effects of plaintiff’s pain medications on her ability to drive,

concentrate and/or perform other work-related functions, remand is necessary.

        Plaintiff also argues that the ALJ failed to properly assess her credibility. Because I find

that remand is otherwise warranted, I decline to reach that contention. See generally Siracuse v.

Colvin, 2016 U.S. Dist. LEXIS 34561 at *27 (W.D.N.Y. 2016) (declining to reach remaining

challenges to RFC and credibility determinations where remand was otherwise warranted).



                                           CONCLUSION

        For the forgoing reasons, I find that the ALJ’s decision was not supported by substantial

evidence.    The plaintiff’s motion for judgment on the pleadings (Dkt. #9) is granted, the

Commissioner’s cross motion for judgment on the pleadings (Dkt. #12) is denied, and this matter

is remanded for further proceedings. On remand, the ALJ should recontact plaintiff’s treating

physician Dr. Wadsworth to request clarification and/or an updated opinion, reassess Dr.

Wadsworth’s opinion(s) with a detailed application of the treating physician rule, reassess the

consultative medical opinion evidence of record, and if appropriate, order additional consultative

testing to provide sufficient objective testing to concretely assess the extent of plaintiff’s exertional




                                                   8
and postural limitations, and should consider the impact of the side effects of plaintiff’s

medications on her ability to drive and/or to perform work-related functions.

       IT IS SO ORDERED.



                                     _______________________________________
                                              DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       January 30, 2019.




                                                9
